Case 9:19-mc-80024-DMM Document 6 Entered on FLSD Docket 03/04/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION


  PUES FAMILY TRUST IRA, MICHAEL
  PUES EXECUTOR

  v.

  PARNAS HOLDINGS, INC, LEV PARNAS                   Case No. 19-MC-80024 DMM

        Debtor.
                                    /

                  JUDGMENT CREDITOR’S NOTICE OF SUBPOENA

        Judgment Creditor/Plaintiff PUES FAMILY TRUST IRA, by and through its

  undersigned counsel, hereby serves its Notice of Intent to Serve Subpoenas To Produce

  Documents in a Civil Action on 1) GLOBAL ENERGY PRODUCERS, LLC, 2)

  PARNAS HOLDINGS, INC., 3) LEV PARNAS, and 4) VICTOR IMBER all pursuant to

  FEDERAL RULE OF PROCEDURE 45 in the above styled cause and attaches a copy of the

  subpoenas to be served upon the above referenced parties March 5, 2019 or as soon

  thereafter as service may be effectuated.

        DATED on March 4, 2019

                             .                Respectfully submitted,

                                              ANDRE LAW FIRM P.A.
                                              Counsel for Plaintiff/Judgment Creditor
                                              18851 N.E. 29th Ave Suite 724
                                              Aventura, FL 33180
                                              Tel. 786 708 0813
                                              Fax 786 513 8408

                                        By: /s/ Tony André
                                            Tony André, Esq.
                                            Florida Bar No.: 0040587
Case 9:19-mc-80024-DMM Document 6 Entered on FLSD Docket 03/04/2019 Page 2 of 2
                                                                      Case No. 19-MC-80024 DMM




                                  CERTIFICATE OF SERVICE

           I certify that on this 4th day of March 2019, I filed the foregoing with the Clerk of the
  Court and have served copies of this pleading via first class mail on the following parties, I also
  certify that I am admitted to the United States District Court for the Southern District of Florida:

         Chris Draper, Esq.
         Greenspoon Marder
         525 Okeechobee boulevard Suite 900
         West Palm Beach FL 33401
          Attorneys for Defendants



                                                               /s/ Tony Andre
                                                Tony Andre




                                                   2
